Case: 16-50135      Document: 00514198776         Page: 1    Date Filed: 10/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit

                                      No. 16-50135                                FILED
                                                                           October 17, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

              Plaintiff - Appellee

v.

LAURIE MAYFIELD, also known as Laurie H. Scott, also known as Laurie
Scott,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CR-269


Before DAVIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:*
       Laurie Mayfield pleaded guilty to wire fraud under 18 U.S.C. § 1343 for
her role in issuing unauthorized checks to herself and concealing accounting
irregularities via false ledger accounts while employed at D’Hanis State Bank
(DHSB). At sentencing, the district court ordered Mayfield to pay restitution
in the amount of $817,892.32 for actual loss pursuant to U.S.S.G. § 5E1.1.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50135     Document: 00514198776     Page: 2   Date Filed: 10/17/2017



                                  No. 16-50135
Mayfield appeals the district court’s finding of actual loss for purposes of
restitution. Because we conclude that Mayfield’s plea agreement does not bar
her instant appeal and that the district court did not abuse its discretion in
finding an actual loss of $817,892.32 for restitution purposes, we AFFIRM.
                     FACTS AND PROCEDURAL HISTORY
      From 2004 to 2014, Mayfield worked as a cashier and president of
D’Hanis State Bank (DHSB), where one of her responsibilities was to act as
bookkeeper and reconcile all bank statements. Due to Mayfield’s issuance of
unauthorized checks in the amount of $68,681.30 to herself, as well as other
accounting irregularities, by 2014, the bank was carrying an out of balance
amount (“outage”) of approximately $830,000. Mayfield concealed the outage
by entering false ledger transactions. After concealing the outage, Mayfield
generated and filed false financial statements with federal and state bank
regulators which made it appear that the bank possessed $830,000 in assets
that it did not possess.
      Medina Bank (MB) was a bank holding company that owned DHSB. In
September 2014, Vantage Bank (VB), also a bank holding company, purchased
MB, including DHSB. Prior to the purchase, Mayfield emailed to officers of VB
the falsified financial statements that she had created containing the outage,
which, again, reflected DHSB’s assets as being $830,000 greater than they
actually were. Mayfield feared that if the officers of VB became aware of the
$830,000 outage, VB would not make the purchase or provide the money
consideration for the purchase.
      The presentence report (PSR) contained a victim impact statement from
VB setting out how Mayfield’s false ledgers resulted in an over-valuation of
MB and DHSB, impacted the price of the acquisition, and caused them to use
considerable resources to discover and prove up the fraud. VB also concluded


                                       2
    Case: 16-50135    Document: 00514198776       Page: 3   Date Filed: 10/17/2017



                                   No. 16-50135
that its injury was a direct result of Mayfield’s actions and that it sustained a
loss of $817,892.32, the amount of the outage.
      The PSR recommended that Mayfield’s base offense be enhanced by 14
levels pursuant to U.S.S.G. § 2B1.1(b)(1)(H) because her offense involved a loss
to VB in the range of $550,000 to $1,500,000. It further recommended that, as
a part of her sentence, Mayfield be ordered to pay restitution to VB in the
amount of $817,892.32, pursuant to U.S.S.G. § 5E1.1.
      Mayfield filed an objection to the PSR disputing many of the PSR’s
recitation of facts, particularly the facts relayed in VB’s victim impact
statement. She also objected to the PSR’s 14-level enhancement pursuant to §
2B1.1(b)(1)(H), asserting that a loss of $830,000 had not been established, and,
even it had, she did not cause it. She further argued that only a six-level
increase was warranted for the $68,381.30 in unauthorized checks she
admitted issuing. She requested a downward variance, based on the fact that
she did not receive any benefit of the $830,000, entered into the fraud scheme
only to keep the bank from closing, lost her livelihood, and was remorseful.
She also objected to the amount of restitution recommended by the PSR,
claiming that she did not cause the loss attributable to the outage.
      The district court conducted a sentencing hearing, which was continued
for the submission of additional briefing from the parties on whether the loss
caused by Mayfield and the corresponding restitution should be calculated at
$817,892, and not $63,711.        At the continued hearing, the district court
sentenced Mayfield to 24 months of imprisonment, three years of supervised
release, and ordered her to pay $817,892.32 in restitution.              Mayfield
subsequently filed this appeal.
I.   Whether the appeal waiver in Mayfield’s plea agreement bars the
instant appeal of the district court’s restitution order.



                                        3
    Case: 16-50135     Document: 00514198776    Page: 4   Date Filed: 10/17/2017



                                 No. 16-50135
      We review the issue of whether a waiver provision bars an appeal de
novo. United States v. Baymon, 312 F.3d 725, 727 (5th Cir.2002). Specifically,
we must determine whether the waiver was knowing and voluntary and
whether it applies to the circumstances at issue. United States v. Bond, 414
F.3d 542, 544 (5th Cir. 2005). In determining whether a waiver applies, we
employ ordinary principles of contract interpretation, construing waivers
narrowly and against the Government. United States v. Palmer, 456 F.3d 484,
488 (5th Cir. 2006).
      Mayfield’s waiver said that she “agrees to waive and give up her right to
appeal her conviction or sentence on any ground, except in a case in which the
sentence imposed by the court is greater than the maximum sentence
authorized by statute.” Mayfield does not contest the voluntariness of this
waiver on appeal. Instead, she argues that the appeal waiver contained in her
plea agreement did not waive her right to challenge the district court’s
restitution order.
      This court has had differing opinions on whether a general appeal waiver
bars a challenge to a restitution order. See United States v. Smith, 528 F.3d
423, 424-26 (5th Cir. 2008) (declining to reach issue and comparing cases from
other circuits); United States v. Lam, No. 99-20638, 2000 WL 1468731, at 1-3
& n.2 (5th Cir. Sept. 7, 2000) (unpublished). In Smith, the defendant appealed
an order of restitution on the basis that it was not supported by sufficient
evidence.   Smith, 528 F.3d at 424.        The Government asserted that the
defendant’s challenge was barred by her appeal waiver. Id. This court noted
that restitution is ordinarily considered a component of a sentence and that, in
two unpublished opinions, the court had held that a general appeal waiver
barred review of a restitution order where the plea agreement specifically
stated that the defendant would pay restitution in an amount determined by
the district court. Id. (citing United States v. Hemler, 169 F. App’x 897, 898
                                       4
    Case: 16-50135    Document: 00514198776     Page: 5   Date Filed: 10/17/2017



                                 No. 16-50135
(5th Cir. 2006), and United States v. Glynn, 149 F. App’x 322, 323 (5th Cir.
2005)).   In Smith, by contrast, the plea agreement was silent regarding
restitution, and the Rule 11 colloquy did not resolve whether restitution was
part of the agreement. Id. Additionally, the district court did not inform the
defendant that restitution was covered by the waiver. Id. However, because
the appeal could easily be resolved on the merits, the Smith court declined to
address “whether a general appeal waiver bars review of a restitution order
when the plea agreement does not discuss restitution.” Id.
      In United States v. Lam, no. 99-20638, 2000 WL 1468731, at 1-3 & n.2
(5th Cir. Sept. 7, 2000), this court held that an appeal waiver did not bar a
challenge to restitution. In Lam, the plea agreement said that the defendant
agreed to pay restitution and waived his right to appeal his sentence except as
to an upward departure. However, the waiver did not mention restitution,
Lam was not admonished regarding the provisions of the Mandatory
Restitution to Victim’s Act, and the Government conceded that the waiver did
not bar an appeal of the restitution ordered.
      In the most recent case of United States v. Campbell, 552 F. App’x 339
(5th Cir. 2014), this court held that the appeal waiver did not bar the review
of a restitution order where the waiver included the language “except in the
case of a sentence in excess of the statutory maximum.” Id. at 342, 343. The
court relied on the reasoning in United States v. Chemical & Metal Industries,
Inc., (C&MI), 677 F.3d 750, 752 (5th Cir. 2012), that: “(1) 18 U.S.C. § 3664 does
not authorize a district court to enter a restitution order that exceeds the
victim's losses; and (2) an appeal of such an order would be an appeal of a
sentence exceeding the statutory maximum.” Campbell, 552 F. App’x at 343.
This court further noted in United States v. Keel, 755 F.3d 752, 755-56 (5th Cir.
2014), that “an ‘in excess of the statutory maximum’ challenge, if properly
raised on appeal, would not be barred by an appeal waiver.” Id. at 756.
                                       5
    Case: 16-50135      Document: 00514198776     Page: 6   Date Filed: 10/17/2017



                                   No. 16-50135
         While Mayfield acknowledged that she would be required to make
restitution for any money loss, she did not acknowledge in her plea agreement
or at rearraignment that she was waiving the right to appeal any restitution
order.     Thus, Mayfield’s appeal waiver does not bar a challenge to the
restitution order. See Smith, 528 F.3d at 424; Lam, 2000 WL 1468731, at 1.
II.  Whether the district court abused its discretion in finding an
actual loss of $817,892.32 for restitution purposes.

         Ordinarily, we review “the quantum of an award of restitution for abuse
of discretion.” United States v. Sharma, 703 F.3d 318, 322 (5th Cir. 2012). A
district court abuses its discretion when its ruling is “based on an erroneous
view of the law or a clearly erroneous assessment of the evidence.” United
States v. Crawley, 533 F.3d 349, 358 (5th Cir. 2008) (internal quotation marks
and citation omitted). “[E]xcessive restitution awards cannot be excused by
harmless error; every dollar must be supported by record evidence.” Sharma,
703 F.3d at 323.
         Mayfield asserts that she preserved her objection to the restitution
award because she objected numerous times to any order of restitution above
the $63,711.76 in unauthorized cashier checks that she issued.                The
Government argues that Mayfield failed to preserve her objection and that
review should be for plain error.      Mayfield objected to the Government’s
proposed restitution amount in her objections to the PSR, in her preliminary
sentencing memorandum, at the initial sentencing hearing, in her subsequent
sentencing memorandum, and at the continued sentencing hearing.
Accordingly, she preserved her objection to the restitution order and we will
review for an abuse of discretion. See United States v. Vontsteen, 950 F.2d
1086, 1091 (5th Cir. 1992).
         The Mandatory Victim Restitution Act requires a sentencing court to
order restitution for a victim’s “actual loss directly and proximately caused by
                                        6
    Case: 16-50135    Document: 00514198776     Page: 7    Date Filed: 10/17/2017



                                 No. 16-50135
the defendant’s offense[s] of conviction.” Sharma, 703 F.3d at 323; 18 U.S.C. §
3663A(a). “[W]here a fraudulent scheme is an element of the conviction, the
court may award restitution for actions pursuant to that scheme.” United
States v. Wright, 496 F.3d 371, 381 (5th Cir. 2007) (internal quotation marks
and citation omitted). However, “restitution cannot be awarded for ‘losses’
attributable to conduct outside the temporal scope of the scheme charged; the
same is true for conduct not charged as part of the scheme.” United States v.
De Leon, 728 F.3d 500, 507 (5th Cir. 2013). In other words, “[a]n award of
restitution cannot compensate a victim for losses caused by conduct not
charged in the indictment or specified in a guilty plea, or for losses caused by
conduct that falls outside the temporal scope of the acts of conviction.”
Sharma, 703 F.3d at 323 (internal footnote omitted). The Government bears
the burden of proving the loss amount by a preponderance of the evidence.
United States v. Sheinbaum, 136 F.3d 443, 449 (5th Cir. 1998); 18 U.S.C. §
3664(e).
      Mayfield asserts that the Government failed to prove she was
responsible for or the proximate cause of VB’s loss of the $817,892.32. She also
asserts that $380,000 of the outage existed as of 2004, but that the charging
information only alleges she was engaged in the scheme from 2004 to 2014.
Additionally, she argues that there was no mutual understanding of the
$817,892.32 loss, that her plea agreement did not contemplate she could be
ordered to pay that amount, and that she only understood she could be ordered
to pay restitution for the $68,681.30 in unauthorized checks she issued. She
also argues that VB did not suffer a loss as a victim, because its primary
shareholder was also the primary shareholder of MB.
      The statute of conviction provides, in relevant part, that:
            Whoever, having devised or intending to devise any scheme
      or artifice to defraud . . . transmits or causes to be transmitted by

                                       7
    Case: 16-50135    Document: 00514198776     Page: 8   Date Filed: 10/17/2017



                                 No. 16-50135
      means of wire . . . in interstate or foreign commerce, any writings
      . . . for the purpose of executing such scheme or artifice, shall be
      fined under this title or imprisoned not more than 20 years, or
      both.


18 U.S.C. § 1343.
      The information to which Mayfield pleaded guilty establishes the
elements of § 1343 and indicates that Mayfield engaged in a scheme to defraud
by concealing the outage and transferring the outage to and from a
correspondent bank account and two false general ledger accounts that she
created. She also generated and filed false financial statements that made it
appear that the DHSB had $830,000 that “it did not, in fact, possess.” As the
manner and means of executing the fraudulent scheme, the information states
that Mayfield emailed financial statements that “improperly reflected the
assets of [DHSB] as being $830,000 greater than they actually were” to
representatives of VB. The information further stated that Mayfield emailed
the fraudulent statements to VB representatives in order to deceive VB as to
the value of DHSB. Additionally, her plea agreement said that she knew “she
had knowingly devised and executed a scheme to defraud [VB] by means of
false material representations concerning the assets and liabilities of [DHSB]”
and “[s]he intentionally sent by wire an email communication in furtherance
of the scheme to defraud.”
      Consistent with these allegations, Mayfield’s guilty plea, and the
evidence of VB’s loss, the district court properly calculated the restitution at
$817.892.32. Further, Mayfield’s argument that part of the outage predated
2004 fails because she engaged in a scheme to defraud and hide the entire
amount of the outage. Her argument that she was not the proximate cause of
the loss to VB also has no merit. As the district court observed, Mayfield was
not charged with theft or embezzlement of the $817,892.32. She was charged

                                       8
    Case: 16-50135    Document: 00514198776     Page: 9   Date Filed: 10/17/2017



                                 No. 16-50135
with using interstate commerce to further her scheme to defraud and conceal
the outage. See United States v. Arledge, 553 F.3d 881, 898 (5th Cir. 2008)
(“Thus it was not an abuse of discretion for the court to award restitution that
encompassed those losses resulting from the creation of fraudulent documents
in furtherance of the scheme to defraud for which Arledge was convicted.”).
Mayfield’s arguments regarding a lack of mutual understanding and her belief
that she was only responsible for $68,681.30 are not supported by the record.
Finally, as she offers no authority to support her claim that VB could not be a
victim because VB and MB had common ownership, we find it waived. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Accordingly, we conclude that the district court did not abuse its
discretion in finding an actual loss of $817,892.32 for restitution purposes.
Thus, we AFFIRM.




                                       9